Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-12-00347-CR

                                            Allison T. APT,
                                               Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                     From the 175th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2011CR9982W
                            Honorable Mary D. Roman, Judge Presiding

Opinion by:       Karen Angelini, Justice

Sitting:          Karen Angelini, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: February 27, 2013

AFFIRMED

           On December 12, 2011, pursuant to a plea-bargain agreement, Allison Apt was sentenced

to two years of imprisonment, her sentence was then suspended, and she was placed on

community supervision for a period of four years. On May 14, 2012, the State filed a motion to

revoke Apt’s community supervision. At the revocation hearing, Apt pled true to having violated

a condition of her community supervision. The trial court then found that Apt had violated a

condition of her community supervision and sentenced her to six months in a state jail facility.

Apt timely filed a notice of appeal. Her court-appointed appellate attorney has filed a brief in
                                                                                   04-12-00347-CR


which she raises two arguable points of error, but nonetheless concludes that this appeal is

frivolous and without merit. See Anders v. California, 386 U.S. 738 (1967); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978). Counsel states that appellant was provided with a copy of

the brief and motion to withdraw, and was further informed of her right to review the record and

file her own brief. See Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996,

no pet.). Apt did not file a pro se brief.

        We have reviewed the record and counsel’s brief. We agree that the appeal is frivolous

and without merit. The judgment of the trial court is affirmed. Furthermore, we grant the motion

to withdraw. See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997, no

pet.); Bruns, 924 S.W.2d at 177 n.1.

        No substitute counsel will be appointed. Should appellant wish to seek further review of

this case by the Texas Court of Criminal Appeals, she must either retain an attorney to file a

petition for discretionary review or file a pro se petition for discretionary review. Any petition

for discretionary review must be filed within thirty days from the later of (1) the date of this

opinion; or (2) the date the last timely motion for rehearing is overruled by this court. See TEX.

R. APP. P. 68.2. Any petition for discretionary review must be filed in the Texas Court of

Criminal Appeals. See TEX. R. APP. P. 68.3. Any petition for discretionary review should comply

with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP.

P. 68.4.


                                                 Karen Angelini, Justice

Do not publish




                                               -2-